DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 20th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 7, and 9 were amended. Claims 1-17 are currently pending. 
Claims 1-9 were rejected under 35 U.S.C. 112(b) as being indefinite. Claim 1 has been amended as suggested. The rejections of claim 1 and its dependent claims 2-9 have been overcome and are withdrawn.
Response to Arguments
Applicant's arguments filed on February 20th, 2021 have been fully considered but they are not persuasive. 
Regarding to claim 1, the Applicant has argued Yu fails to disclose "a first conductive layer, which has a first surface and a second surface are relatively disposed ... the first die is disposed on the first surface of the first conductive layer with its back surface ... the second die is disposed on the second surface of the first conductive layer with its back surface”. The arguments are not persuasive because Yu does teaches these claimed features. It can been seen clearly in Fig. 3E of Yu (please also see the attached reproduced figure 3E) that the first die and the second die are on the opposite sides of the first conductive layer, and their backsides are facing the first conductive layer. The first conductive layer in Yu is the connection structure 105 a first semiconductor die 110 may be picked and placed on the first surface S1 of the backside connection structure 105 and a plurality of semiconductor chips 220 mounted on one surface of the substrate 210. It is clearly understood that the first semiconductor die 110 and the semiconductor chips 220 are disposed on the different substrates; … in the present application, all telecommunication transmission structures are metal structures such as metal lines and metal pillars. Therefore, the present application not only has excellent electrical performance, but also meets the special needs of high voltage and high current” are unrelated to the limitations recited in claim 1. The claim only requires “a first conductive layer”. The connection structure 105 including wirings and bumps/pads on both sides, disclosed by Yu, is a conductive layer, therefore it is concluded to meet the requirement of the claim.

    PNG
    media_image1.png
    873
    1540
    media_image1.png
    Greyscale


Regarding to claim 10, the Applicant has argued Yu fail to disclose "disposing a plurality of first dies on the first surface of the first conductive layer, wherein the back surface of each first die is attached to the first surface of the first conductive layer ... disposing a plurality of second dies on the second surface of the first conductive layer, wherein the back surface of each second die is attached to the second surface of the first conductive layer". The arguments are not persuasive because Yu does teaches these claimed features. It can been seen clearly in Fig. 3E of Yu that the first dies 110/111 and the second dies 220 are on the opposite sides of the first conductive layer, and their backsides are facing the first conductive layer. The first conductive layer in Yu is the connection structure 105 including wirings and bumps/pads on both sides. Applicant’s arguments of “in Yu, after the packaging process of the first semiconductor die 110 is completed, it must be combined with the semiconductor chips 220 of upper layer by the backside connection structure 150 having the first connection layer 105A, the second connection layer 105B and the substrate 105C, the conductive balls 270 and the substrate 210. It is understood that is fundamentally different from the present application” are unrelated to the limitations recited in claim 10. The claim only requires “first conductive layer”, the connection structure 105 including wirings and bumps/pads on both sides, disclosed by Yu, is a conductive layer, therefore it is concluded to meet the requirement of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (U.S. Patent Application Publication No. 2019/0385989).
Regarding to claim 1, Yu teaches a package structure of a semiconductor device, each unit of the package structure comprising;
a first conductive layer, which has a first surface and a second surface are relatively disposed (Fig. 3E, [0015], lines 1-2, first conductive layer 105 has a first surface (bottom surface) and a second surface (top surface) are relatively disposed);
a second conductive layer, which is located below the first surface of the first conductive layer, and has a first surface and a second surface are relatively disposed (Fig. 3E, [0021], lines 1-2, second conductive layer 114 located below the first surface of the first conductive layer 105 has a first surface (bottom) and a second surface (top) are relatively disposed);
a first die, which has an active surface and a back surface, the active surface of the first die has a plurality of metal pads, and the first die is disposed on the first surface of the first conductive layer with its back surface (Fig. 3E, first die 110 has an active surface (bottom) and a back surface (top), the active surface of the first die 110 has a plurality of metal pads, the first die is disposed on the first surface (bottom) of the first conductive layer 105 with its back surface);
a second die, which has an active surface and a back surface, the active surface of the second die has a plurality of metal pads, and the second die is disposed on the second surface of the first conductive layer with its back surface (Fig. 3E, second die 220 has an active surface (top) and a back surface (bottom), the active surface of the second die has a plurality of metal pads which are connected to wires 230, the second die 220 is disposed on the second surface (top) of the first conductive layer 105 with its back surface);
a plurality of first blind hole pillars, which is disposed between the second conductive layer and the corresponding metal pad of the first die, to transmit first signals of the first die (Fig. 3E, the vias between die 110 and conductive layer 114); and
a conductive structure, which is electrically connected to the first conductive layer and the corresponding metal pad of the second die, to transmit second signals of the second die (Fig. 3E, conductive structure 230 is electrically connected to the first conductive layer 105 and the corresponding metal pad of the second die 220, to transmit signasl of the second die);
wherein the first conductive layer and the second conductive layer has a predetermined circuit layout patterns respectively, and the first conductive layer, the second conductive layer, the first die, the second die, the first blind hole pillar and the conductive structure are covered in a dielectric material (Fig. 3E, the first conductive layer 105 and the second conductive layer 114 has a predetermined circuit layout patterns (they includes  redistribution layers), the first conductive layer 105, the second conductive layer 114, the first die 110, the second die 220, the first blind hole pillar between and the conductive structure (the via between die 110 and conductive layer 114) are covered in a dielectric material 260 and 112’).
Regarding to claim 2, Yu teaches a first adhesive layer and a second adhesive layer, and the first die and the second die are respectively disposed to the first surface and the second surface of the first conductive layer through the first adhesive layer and the second adhesive layer (Fig. 3E, adhesive layer 109 above die 110 and the adhesive layer under die 220).
Regarding to claim 3, Yu teaches the active surface of the second die further has a sensing area, and the dielectric material has a selective opening corresponding to a part of the sensing area to expose the sensing area ([0024], line 15).
Regarding to claim 4, Yu teaches a plurality of first interlayer pillars, which are disposed between the first conductive layer and the second conductive layer to transmit third signals between the first conductive layer and the second conductive layer (Fig. 3E, element 108).
Regarding to claim 5, Yu teaches plurality of conductive pillars, which are disposed on the first surface of the second conductive layer (Fig. 3E, the vias which connect die 110 to the bumps), and connected to a plurality of corresponding external conductive bumps (Fig. 3E, element 116).
Regarding to claim 6, Yu teaches the external conductive bumps (Fig. 3E, element 116) have an extension portion respectively, and at least one of the extension portions is a selective displacement of the conductive pillar (Fig. 3E, the pads above the bumps).
Regarding to claim 9, Yu teaches the conductive structure of the package structure has a plurality of wires, and one end of each wire is bonded to the second surface of the first conductive layer, and the other end of each wire is bonded to the corresponding metal pad of the second die to transmit second signals of the second die (Fig. 3E, wires 230
Regarding to claim 10, Yu teaches A manufacturing method for a package structure of a semiconductor device, comprising:
providing a first carrier (Fig. 4A, element 101);
forming a first conductive layer, which has a first surface and a second surface are relatively disposed, on the first carrier (Fig. 4C, element 402C);
disposing a plurality of first dies, which has an active surface and a back surface, on the first surface of the first conductive layer, wherein the back surface of each first die is attached to the first surface of the first conductive layer (Fig. 4D, element 110);
forming a first dielectric layer to cover the first die and the first conductive layer (Fig. 4E, element 112’);
forming a plurality of first blind holes in the first dielectric layer to expose the corresponding metal pads of each active surface of each first die respectively (Fig. 4E, element 110e);
forming a second conductive layer with a first surface and a second surface on the first dielectric layer, and the second conductive layer is filled the first blind hole downward to form a plurality of first blind hole pillars (Fig. 4F, bottom layer 406B in stack 406);
forming a second dielectric layer to cover the second conductive layer to form a semi-finished product of the package structure (Fig. 4F, top layer of stack 406A);
turning the semi-finished product of the package structure up and down, and connecting a second carrier under the second dielectric layer after turning (Fig. 4G, carrier 118A) and removing the first carrier (Fig. 4G, element 101 is removed);
disposing a plurality of second dies each of which has an active surface and a back surface, on the second surface of the first conductive layer, wherein the back surface of 220);
forming a conductive structure to electrically connect the corresponding metal pad of the first conductive layer and the active surface of the second die (Fig. 4H, elements 230);
forming a third dielectric layer to cover the first conductive layer, the second dies and the conductive structure (Fig. 4H, element 260);
removing the second carrier (Fig. 4H, second carrier 118A is removed); and
cutting the package structure into a plurality of package units ([0026], lines 4-6).
Regarding to claim 11, Yu teaches the area of the first carrier and the second carrier is the multiple times of a single wafer, and the first dies and the second dies are cut from a plurality of wafers (Fig. 4H).
Regarding to claim 12, Yu teaches the second die is an optical sensor chip having an active surface with a sensing area, and an opening is formed selectively in the third dielectric layer to expose the sensing area ([0024], line 15).
Regarding to claim 13, Yu teaches before the step of forming the first dielectric layer on the first conductive layer and the first dies (Fig. 4E), further comprising forming a plurality of first interlayer pillars on the first surface of the first conductive layer, that is connected to the later formed second conductive layer (Fig. 4D, pillars 404).
Regarding to claim 14, Yu teaches after the step of forming the second conductive layer on the first dielectric layer (Fig. 4C), further comprising forming a plurality of conductive pillars on the first surface of the second conductive layer (Fig. 4D, pillars 404
Regarding to claim 17, Yu teaches the step of forming a conductive structure comprising: performing a wire bonding process to engage one end of a plurality of wires to the second surface of the first conductive layer, and to engage the other end to a corresponding metal pad of the active surface of each second dies (Fig. 4H, elements 230).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Application Publication No. 2019/0385989), as applied to claim 1 above, in view of Lin (U.S. Patent No. 7,858,441).
Regarding to claim 7, Yu does not disclose the conductive structure comprises a plurality of second interlayer pillar, a third conductive layer and a plurality of second blind hole pillars to form a redistribution layer circuit to transmit second signals of the second die. Lin teaches a conductive structure comprises a plurality of second interlayer pillar, a third conductive layer and a plurality of second blind hole pillars to form a redistribution layer circuit to transmit the signal of the second die (Fig. 10e, conductive structure comprises a plurality of second interlayer pillar 848, third conductive layer and a plurality of second blind hole pillars 854 to form a redistribution layer circuit to transmit the signal of the second die 844). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Lin to replace wires 230 with a solid structures by comprising in the conductive structure a plurality of second interlayer pillar, a third conductive layer and a 
Regarding to claim 8, Lin teaches the third conductive layer is located above the first conductive layer and the active surface of the second die, and the second interlayer pillar is disposed between the third conductive layer and the first conductive layer, and the second blind hole pillar is disposed between the corresponding metal pads of the third conductive layer and the second die (Fig. 10e).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Application Publication No. 2019/0385989), as applied to claim 10 above, in view of Lin (U.S. Patent No. 7,858,441).
Regarding to claim 15, Yu does not disclose the step of forming the conductive structure, comprising forming a plurality of second interlayer pillars, a third conductive layer and a plurality of second blind hole pillars to consist of a redistribution layer circuit, to electrically connect the metal pads of each second die to the first conductive layer. Lin teaches forming a plurality of second interlayer pillars, a third conductive layer and a plurality of second blind hole pillars to consist of a redistribution layer circuit, to electrically connect the metal pads of each second die to the first conductive layer (Fig. 10e, forming a plurality of second interlayer pillar 848, a third conductive layer 854 and a plurality of second blind hole pillars to consist of a redistribution layer circuit to electrically connect the metal pads of each second die 844 to the first conductive layer 849). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Lin to replace wires 230 with solid structures by forming a plurality of second interlayer pillars, a third conductive layer and a plurality of second blind hole pillars to consist of a redistribution layer 
Regarding to claim 15, Lin teaches the step of forming the second interlayer pillars, the third conductive layer and the second blind hole pillars, comprising: forming the second interlayer pillars on the second surface of first conductive layer; forming a third dielectric layer to cover the first conductive layer, the second dies and the second interlayer pillars; forming a plurality of second blind holes in the third dielectric layer to expose the corresponding metal pads of the second dies; and forming a third conductive layer on the third dielectric layer, and the third conductive layer fills the second blind hole downward to form the second blind hole pillars, wherein the third conductive layer connects with the second interlayer pillar (column 19, lines 25-40).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828